DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug 26, 2022 has been entered.

Response to Amendment
Claims 1-2, 4, 8-16, 18, 22-27, 29 and 31-33 are pending in this application. Claims 1-2, 4, 8-16, 18, 22-27, 29 and 31-33 have been amended. Claims 5-7, 19-21 and 30 have been canceled. No claim has been newly added.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 15 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Noted, please indicate supporting paragraph or figure for each amendment including amended dependent claims. 

Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27, line 10, “from the second wireless communication device to device to a third wireless communication device” should be “from the second wireless communication device to a third wireless communication device”.  
Appropriate correction is required.

	Claims 29 and 31 are objected to by virtue of their dependency to claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 15-16, 18, 27, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over ASHRAF et al (US20210314962A1, Priority Date: August 3, 2018) in view of PANTELEEV et al (WO2016163972A1).

Regarding claim 1 (Currently Amended), ASHRAF’962 discloses a method of wireless communication performed by a first wireless communication device (see, fig. 1, SL (sidelink) communications by UE with a plurality of UEs in wireless communication network, par 0057-0059), the method comprising: 
transmitting, to a second wireless communication device (see, fig. 7, UE3, par 0103), a first stage sidelink control information (SCI) (see, fig. 3, SCI 301, par 0073) comprising a reservation (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0066, 0068 and 0073) indicating a plurality of reserved resources for a plurality of sidelink communications (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions among UE group including UE1, UE2 and UE3, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103), wherein the reservation in the first stage SCI (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicates: 
an assignment of a second resource of the plurality of reserved resources for a second sidelink transmission from the second wireless communication device to the first wireless communication device (see, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device).
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach:
transmitting, to a second wireless communication device, a first stage sidelink control information (SCI) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources for a plurality of sidelink communications, wherein the reservation in the first stage SCI indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources for a first sidelink transmission from the second wireless communication device to a third wireless communication device; and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources for a second sidelink transmission from the second wireless communication device to the first wireless communication device; and 
receiving, from the second wireless communication device, the second sidelink transmission using the second PSSCH resource of the plurality of reserved PSSCH resources, wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data and a second stage SCI associated with the first stage SCI, the second stage SCI indicating a modulation and coding scheme (MCS) associated with the sidelink data.

However Hahn’264 from the same field of endeavor (see, fig. 1, V2X communications among vehicles using sidelink, par 0055-0057) discloses: 
wherein the reservation in the first stage SCI (see, fig. 10 S1010, SCI format 1B, par 0143) indicates: 
an assignment of a first resource of the plurality of reserved resources for a first sidelink transmission from the second wireless communication device (see, fig. 10, first terminal 710, par 0135) to a third wireless communication device (see, fig. 10 S1009, first terminal 710 receives SCI from terminal 730 indicating transmission configuration information with resource of allocated resources for first terminal 710 to transmit the data to the second terminal 720, par 0131, 0135. Noted, second terminal 720 can be equated to third wireless communication device); and 
an assignment of a second resource of the plurality of reserved resources for a second sidelink transmission from the second wireless communication device (see, fig. 10, first terminal 710, par 0135) to the first wireless communication device (see, fig. 10 S1009, first terminal 710 receives SCI from terminal 730 indicating reception configuration information with resource of allocated resources for first terminal 710 to transmit the data to the terminal 730, par 0131, 0135. Noted, terminal 730 can be equated to first wireless communication device).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Hahn’264 into that of ASHRAF’962. The motivation would have been to resolve the problem that allocated radio resources overlapped by different sidelink communicating from different terminal (par 0009).
The combination of ASHRAF’962 and Hahn’264 discloses all the claim limitations but fails to explicitly teach:
transmitting, to a second wireless communication device, a first stage sidelink control information (SCI) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources for a plurality of sidelink communications, wherein the reservation in the first stage SCI indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources for a first sidelink transmission from the second wireless communication device to a third wireless communication device; and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources for a second sidelink transmission from the second wireless communication device to the first wireless communication device; and 
receiving, from the second wireless communication device, the second sidelink transmission using the second PSSCH resource of the plurality of reserved PSSCH resources, wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data and a second stage SCI associated with the first stage SCI, the second stage SCI indicating a modulation and coding scheme (MCS) associated with the sidelink data.

However PANTELEEV’264 from the same field of endeavor (see, fig. 2, D2D communication 200 among cluster of UEs, par 0031, 0036) discloses: 
transmitting, to a second wireless communication device (see, fig. 7, UE as member UE in a cluster, par 0049-0050), a first stage sidelink control information (SCI) (see, fig. 7, SCI with D2D control information for a resource negotiation and activation message, par 0028, 0050) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources (see, logical PSSCH pool, par 0038) for a plurality of sidelink communications (see, fig. 7, UE2 as cluster coordinator negotiates with cluster member UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0038, 0050, 0055), wherein the reservation in the first stage SCI (see, control messages can include resource scheduling information for a group and/or a cluster of UEs, par 0055) indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources (see, logical PSSCH pool, par 0038) for a first sidelink transmission from the second wireless communication device to a third wireless communication device (see, fig. 7, UE2 as cluster coordinator negotiates with cluster members UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0038, 0050, 0055. Noted, transmission resources among two UEs or a group of UEs involved into D2D communication, therefore control information including resource scheduling information for a group contains transmission resources among member UEs, par 0036); and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources (see, logical PSSCH pool, par 0038) for a second sidelink transmission from the second wireless communication device (see, member UE other than coordinator or head of a cluster, par 0049) to the first wireless communication device (see, fig. 7, UE2 as cluster coordinator negotiates with cluster members UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0050, 0055. Noted, transmission resources among two UEs or a group of UEs involved into D2D communication, therefore control information including resource scheduling information for a group contains transmission resources between coordinator UE and member UE, here coordinator UE can be equated to first wireless communication device, par 0036, 0049); and 
receiving, from the second wireless communication device (see, fig. 7, UE2, par 0050), the second sidelink transmission (see, fig. 7, SCI transmission in PSSCH and data transmission in PSSCH according to SCI, par 0050) using the second PSSCH resource of the plurality of reserved PSSCH resources (see, fig.7, UE1 receives from UE2 the SCI transmission and data transmission according to SCI in PSSCH of PSSCH pool, par 0050), wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data (see, fig. 7, D2D communication including D2D data according to SCI from UE2 to UE1, par 0050) and a second stage SCI (see, fig. 7, second SCI transmission in PSSCH after resource negotiation, par 0050) associated with the first stage SCI (see, fig. 7, D2D communication including D2D data according to SCI from UE2 to UE1 and second SCI transmission in PSSCH after resource negotiation between UE1 and UE2, par 0050. Noted, UE2 negotiates with UE1 by sending the first SCI (first stage SCI) with D2D control information including resource scheduling information for a group and/or a cluster of UEs, par 0038, 0050, 0055), the second stage SCI (see, second SCI transmission in PSSCH after resource negotiation between UE1 and UE2, par 0050) indicating a modulation and coding scheme (MCS) associated with the sidelink data (see, second SCI transmission in PSSCH contains control messages including target MCS, par 0050, 0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by PANTELEEV’264 into that of ASHRAF’962 modified by Hahn’264. The motivation would have been to support UE-to-Network relay functionality by enhancement to sidelink physical channel procedures and functionality (par 0024).

Regarding claim 2 (Currently Amended), ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL (sidelink) communications by UE with a plurality of UEs in wireless communication network, par 0057-0059), wherein the reservation indicates the plurality of reserved PSSCH resources (see, SCI may indicate radio resources allocated for the data transmission of the PSSCH, par 0003) in a plurality of subchannels (see, SCI includes an SCSI-RS SA indicates reserved PSSCH resources in terms of subchannels, par 0003, 0067, 0103. Noted, SCSI-RS and SL transmission share the same frequency resources, par 0068).

Regarding claim 4 (Currently Amended), ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising: identifying, by the first wireless communication device (see, sending radio device, par 0061), the plurality of reserved PSSCH resources (see, SCI may indicate radio resources allocated for the data transmission of the PSSCH, par 0003) based on channel sensing (see, UE determines the allocation of the PSSCH resources for SL transmission based on channel sensing, par 0003, 0061). 


Regarding claim 15 (Currently Amended), ASHRAF’962 discloses an apparatus (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190) comprising:
a memory (see, fig. 21, memory 2160, par 0193); 
a transceiver (see, fig. 21, radio interface(s) 2110, par 0191); and 
at least one processor coupled to the memory and the transceiver (see, processors 2150 coupled with memory 2160 and radio interface(s) 2110, par 0191-0193), wherein the apparatus is configured to: 
transmit, to a second wireless communication device (see, fig. 7, UE3, par 0103), a first stage sidelink control information (SCI) (see, fig. 3, SCI 301, par 0073) comprising a reservation (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0066, 0068 and 0073) indicating a plurality of reserved resources for a plurality of sidelink communications (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions among UE group including UE1, UE2 and UE3, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103), wherein the reservation in the first stage SCI (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicates: 
an assignment of a second resource of the plurality of reserved resources for a second sidelink transmission from the second wireless communication device to the first wireless communication device (see, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device).
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach:
transmit, to a second wireless communication device, a first stage sidelink control information (SCI) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources for a plurality of sidelink communications, wherein the reservation in the first stage SCI indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources for a first sidelink transmission from the second wireless communication device to a third wireless communication device; and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources for a second sidelink transmission from the second wireless communication device to the apparatus; and 
receive, from the second wireless communication device, the second sidelink transmission using the second PSSCH resource of the plurality of reserved PSSCH resources, wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data and a second stage SCI associated with the first stage SCI, the second stage SCI indicating a modulation and coding scheme (MCS) associated with the sidelink data.

However Hahn’264 from the same field of endeavor (see, fig. 1, V2X communications among vehicles using sidelink, par 0055-0057) discloses: 
wherein the reservation in the first stage SCI (see, fig. 10 S1010, SCI format 1B, par 0143) indicates: 
an assignment of a first resource of the plurality of reserved resources for a first sidelink transmission from the second wireless communication device (see, fig. 10, first terminal 710, par 0135) to a third wireless communication device (see, fig. 10 S1009, first terminal 710 receives SCI from terminal 730 indicating transmission configuration information with resource of allocated resources for first terminal 710 to transmit the data to the second terminal 720, par 0131, 0135. Noted, second terminal 720 can be equated to third wireless communication device); and 
an assignment of a second resource of the plurality of reserved resources for a second sidelink transmission from the second wireless communication device (see, fig. 10, first terminal 710, par 0135) to the apparatus (see, fig. 10 S1009, first terminal 710 receives SCI from terminal 730 indicating reception configuration information with resource of allocated resources for first terminal 710 to transmit the data to the terminal 730, par 0131, 0135. Noted, terminal 730 can be equated to the apparatus).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Hahn’264 into that of ASHRAF’962. The motivation would have been to resolve the problem that allocated radio resources overlapped by different sidelink communicating from different terminal (par 0009).
The combination of ASHRAF’962 and Hahn’264 discloses all the claim limitations but fails to explicitly teach:
transmit, to a second wireless communication device, a first stage sidelink control information (SCI) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources for a plurality of sidelink communications, wherein the reservation in the first stage SCI indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources for a first sidelink transmission from the second wireless communication device to a third wireless communication device; and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources for a second sidelink transmission from the second wireless communication device to the apparatus; and 
receive, from the second wireless communication device, the second sidelink transmission using the second PSSCH resource of the plurality of reserved PSSCH resources, wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data and a second stage SCI associated with the first stage SCI, the second stage SCI indicating a modulation and coding scheme (MCS) associated with the sidelink data.

However PANTELEEV’264 from the same field of endeavor (see, fig. 2, D2D communication 200 among cluster of UEs, par 0031, 0036) discloses: 
transmit, to a second wireless communication device (see, fig. 7, UE as member UE in a cluster, par 0049-0050), a first stage sidelink control information (SCI) (see, fig. 7, SCI with D2D control information for a resource negotiation and activation message, par 0028, 0050) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources (see, logical PSSCH pool, par 0038) for a plurality of sidelink communications (see, fig. 7, UE2 as cluster coordinator negotiates with cluster member UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0038, 0050, 0055), wherein the reservation in the first stage SCI (see, control messages can include resource scheduling information for a group and/or a cluster of UEs, par 0055) indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources (see, logical PSSCH pool, par 0038) for a first sidelink transmission from the second wireless communication device to a third wireless communication device (see, fig. 7, UE2 as cluster coordinator negotiates with cluster members UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0038, 0050, 0055. Noted, transmission resources among two UEs or a group of UEs involved into D2D communication, therefore control information including resource scheduling information for a group contains transmission resources among member UEs, par 0036); and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources (see, logical PSSCH pool, par 0038) for a second sidelink transmission from the second wireless communication device (see, member UE other than coordinator or head of a cluster, par 0049) to the apparatus (see, fig. 7, UE2 as cluster coordinator negotiates with cluster members UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0050, 0055. Noted, transmission resources among two UEs or a group of UEs involved into D2D communication, therefore control information including resource scheduling information for a group contains transmission resources between coordinator UE and member UE, here coordinator UE can be equated to the apparatus, par 0036, 0049); and 
receive, from the second wireless communication device (see, fig. 7, UE2, par 0050), the second sidelink transmission (see, fig. 7, SCI transmission in PSSCH and data transmission in PSSCH according to SCI, par 0050) using the second PSSCH resource of the plurality of reserved PSSCH resources (see, fig.7, UE1 receives from UE2 the SCI transmission and data transmission according to SCI in PSSCH of PSSCH pool, par 0050), wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data (see, fig. 7, D2D communication including D2D data according to SCI from UE2 to UE1, par 0050) and a second stage SCI (see, fig. 7, second SCI transmission in PSSCH after resource negotiation, par 0050) associated with the first stage SCI (see, fig. 7, D2D communication including D2D data according to SCI from UE2 to UE1 and second SCI transmission in PSSCH after resource negotiation between UE1 and UE2, par 0050. Noted, UE2 negotiates with UE1 by sending the first SCI (first stage SCI) with D2D control information including resource scheduling information for a group and/or a cluster of UEs, par 0038, 0050, 0055), the second stage SCI (see, second SCI transmission in PSSCH after resource negotiation between UE1 and UE2, par 0050) indicating a modulation and coding scheme (MCS) associated with the sidelink data (see, second SCI transmission in PSSCH contains control messages including target MCS, par 0050, 0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by PANTELEEV’264 into that of ASHRAF’962 modified by Hahn’264. The motivation would have been to support UE-to-Network relay functionality by enhancement to sidelink physical channel procedures and functionality (par 0024).

Regarding claim 16 (Currently Amended), ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the reservation indicates the plurality of reserved PSSCH resources (see, SCI may indicate radio resources allocated for the data transmission of the PSSCH, par 0003) in a plurality of subchannels (see, SCI includes an SCSI-RS SA indicates reserved PSSCH resources in terms of subchannels, par 0003, 0067, 0103. Noted, SCSI-RS and SL transmission share the same frequency resources, par 0068).

Regarding claim 18 (Currently Amended), ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), further comprising: 
a processor (see, fig. 21, processors 2150, par 0192) configured to identify the plurality of reserved PSSCH resources (see, SCI may indicate radio resources allocated for the data transmission of the PSSCH, par 0003) based on channel sensing (see, UE determines the allocation of the PSCCH resources for SL transmission based on channel sensing, par 0003, 0061),

Regarding claim 27 (Currently Amended), ASHRAF’962 discloses a non-transitory computer-readable medium having program code recorded thereon (see, fig. 21, memory 2160 in UE stores software 2170, firmware 2180 and control parameters 2190, par 0190 and 0192), the program code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) comprising: 
code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing a first wireless communication device (see, fig. 7, UE2, par 0103) to
transmit, to a second wireless communication device (see, fig. 7, UE3, par 0103), a first stage sidelink control information (SCI) (see, fig. 3, SCI 301, par 0073) comprising a reservation (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0066, 0068 and 0073) indicating a plurality of reserved resources for a plurality of sidelink communications (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions among UE group including UE1, UE2 and UE3, par 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103), wherein the reservation in the first stage SCI (see, SCI including an SCSI-RS SA indicates reserved radio resources for SCSI-RS transmission and SL transmission, par 0068 and 0073) indicates: 
an assignment of a second resource of the plurality of reserved resources for a second sidelink transmission from the second wireless communication device to the first wireless communication device (see, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved radio resources for SCSI-RS transmissions and SL transmissions, par 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device).
code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing the first wireless communication device (see, fig. 7, UE2, par 0103) to.
ASHRAF’962 discloses all the claim limitations but fails to explicitly teach:
transmit, to a second wireless communication device, a first stage sidelink control information (SCI) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources for a plurality of sidelink communications, wherein the reservation in the first stage SCI indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources for a first sidelink transmission from the second wireless communication device  to a third wireless communication device; and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources for a second sidelink transmission from the second wireless communication device to the first wireless communication device; and 
receive, from the second wireless communication device, the second sidelink transmission using the second PSSCH resource of the plurality of reserved PSSCH resources, wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data and a second stage SCI associated with the first stage SCI, the second stage SCI indicating a modulation and coding scheme (MCS) associated with the sidelink data.

However Hahn’264 from the same field of endeavor (see, fig. 1, V2X communications among vehicles using sidelink, par 0055-0057) discloses: 
wherein the reservation in the first stage SCI (see, fig. 10 S1010, SCI format 1B, par 0143) indicates: 
an assignment of a first resource of the plurality of reserved resources for a first sidelink transmission from the second wireless communication device (see, fig. 10, first terminal 710, par 0135) to a third wireless communication device (see, fig. 10 S1009, first terminal 710 receives SCI from terminal 730 indicating transmission configuration information with resource of allocated resources for first terminal 710 to transmit the data to the second terminal 720, par 0131, 0135. Noted, second terminal 720 can be equated to third wireless communication device); and 
an assignment of a second resource of the plurality of reserved resources for a second sidelink transmission from the second wireless communication device (see, fig. 10, first terminal 710, par 0135) to the first wireless communication device (see, fig. 10 S1009, first terminal 710 receives SCI from terminal 730 indicating reception configuration information with resource of allocated resources for first terminal 710 to transmit the data to the terminal 730, par 0131, 0135. Noted, terminal 730 can be equated to first wireless communication device).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Hahn’264 into that of ASHRAF’962. The motivation would have been to resolve the problem that allocated radio resources overlapped by different sidelink communicating from different terminal (par 0009).
The combination of ASHRAF’962 and Hahn’264 discloses all the claim limitations but fails to explicitly teach:
transmit, to a second wireless communication device, a first stage sidelink control information (SCI) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources for a plurality of sidelink communications, wherein the reservation in the first stage SCI indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources for a first sidelink transmission from the second wireless communication device  to a third wireless communication device; and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources for a second sidelink transmission from the second wireless communication device to the first wireless communication device; and 
receive, from the second wireless communication device, the second sidelink transmission using the second PSSCH resource of the plurality of reserved PSSCH resources, wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data and a second stage SCI associated with the first stage SCI, the second stage SCI indicating a modulation and coding scheme (MCS) associated with the sidelink data.

However PANTELEEV’264 from the same field of endeavor (see, fig. 2, D2D communication 200 among cluster of UEs, par 0031, 0036) discloses: 
transmit, to a second wireless communication device (see, fig. 7, UE as member UE in a cluster, par 0049-0050), a first stage sidelink control information (SCI) (see, fig. 7, SCI with D2D control information for a resource negotiation and activation message, par 0028, 0050) comprising a reservation indicating a plurality of reserved physical sidelink shared channel (PSSCH) resources (see, logical PSSCH pool, par 0038) for a plurality of sidelink communications (see, fig. 7, UE2 as cluster coordinator negotiates with cluster member UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0038, 0050, 0055), wherein the reservation in the first stage SCI (see, control messages can include resource scheduling information for a group and/or a cluster of UEs, par 0055) indicates: 
an assignment of a first PSSCH resource of the plurality of reserved PSSCH resources (see, logical PSSCH pool, par 0038) for a first sidelink transmission from the second wireless communication device to a third wireless communication device (see, fig. 7, UE2 as cluster coordinator negotiates with cluster members UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0038, 0050, 0055. Noted, transmission resources among two UEs or a group of UEs involved into D2D communication, therefore control information including resource scheduling information for a group contains transmission resources among member UEs, par 0036); and 
an assignment of a second PSSCH resource of the plurality of reserved PSSCH resources (see, logical PSSCH pool, par 0038) for a second sidelink transmission from the second wireless communication device (see, member UE other than coordinator or head of a cluster, par 0049) to the first wireless communication device (see, fig. 7, UE2 as cluster coordinator negotiates with cluster members UE1 by sending the SCI with D2D control information including resource scheduling information for a group and/or a cluster of UEs such as PSSCH pool, par 0050, 0055. Noted, transmission resources among two UEs or a group of UEs involved into D2D communication, therefore control information including resource scheduling information for a group contains transmission resources between coordinator UE and member UE, here coordinator UE can be equated to first wireless communication device, par 0036, 0049); and 
receive, from the second wireless communication device (see, fig. 7, UE2, par 0050), the second sidelink transmission (see, fig. 7, SCI transmission in PSSCH and data transmission in PSSCH according to SCI, par 0050) using the second PSSCH resource of the plurality of reserved PSSCH resources (see, fig.7, UE1 receives from UE2 the SCI transmission and data transmission according to SCI in PSSCH of PSSCH pool, par 0050), wherein the second sidelink transmission comprises, in the second PSSCH resource, sidelink data (see, fig. 7, D2D communication including D2D data according to SCI from UE2 to UE1, par 0050) and a second stage SCI (see, fig. 7, second SCI transmission in PSSCH after resource negotiation, par 0050) associated with the first stage SCI (see, fig. 7, D2D communication including D2D data according to SCI from UE2 to UE1 and second SCI transmission in PSSCH after resource negotiation between UE1 and UE2, par 0050. Noted, UE2 negotiates with UE1 by sending the first SCI (first stage SCI) with D2D control information including resource scheduling information for a group and/or a cluster of UEs, par 0038, 0050, 0055), the second stage SCI (see, second SCI transmission in PSSCH after resource negotiation between UE1 and UE2, par 0050) indicating a modulation and coding scheme (MCS) associated with the sidelink data (see, second SCI transmission in PSSCH contains control messages including target MCS, par 0050, 0055).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by PANTELEEV’264 into that of ASHRAF’962 modified by Hahn’264. The motivation would have been to support UE-to-Network relay functionality by enhancement to sidelink physical channel procedures and functionality (par 0024).

Regarding claim 29 (Currently Amended), ASHRAF’962 discloses the non-transitory computer-readable medium of claim 27 (see, fig. 21, memory 2160 in UE stores software 2170, firmware 2180 and control parameters 2190, par 0190 and 0192), 
code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing the first wireless communication device (see, sending radio device, par 0061) to identify the plurality of reserved PSSCH resources (see, SCI may indicate radio resources allocated for the data transmission of the PSSCH, par 0003) based on channel sensing (see, UE determines the allocation of the PSSCH resources for SL transmission based on channel sensing, par 0003, 0061). 

Regarding claim 31 (Currently Amended), ASHRAF’962 discloses the non-transitory computer-readable medium of claim 27 (see, fig. 21, memory 2160 in UE stores software 2170, firmware 2180 and control parameters 2190, par 0190 and 0192), wherein:
the reservation in the first stage SCI (see, fig. 7, UE2 sends SCI to UE1 as negotiation corresponding to first stage SCI (response can be equated to second stage SCI), par 0073 and 0103-0104) further indicates an assignment of a third PSSCH resource (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device. Noted further, UE2 sends/receives SCI to/from each of UE1 and UE3, each SCI reserve PSSCH resource, therefore at least 4 PSSCH resources according to fig. 7) of the plurality of reserved PSSCH resources for a third sidelink transmission from the first wireless communication device (see, fig. 7, UE2, par 0103) to the second wireless communication device (see, fig. 7, UE2 sends SCI to UE1 as negotiation corresponding to first stage SCI (response can be equated to second stage SCI) to reserve PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104); and 
the program code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) further comprises: code (see, software 2170, firmware 2180 and control parameters 2190 stored in memory 2160 , par 0192) for causing the first wireless communication device (see, fig. 7, UE2, par 0103) to transmit, to the second wireless communication device (see, fig. 7, UE3, par 0103), the third sidelink transmission (see, semi-persistent resource allocation in mode 4 by re-used resource for SL transmission, par 0061) using the third PSSCH resource (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device. Noted further, UE2 sends/receives SCI to/from each of UE1 and UE3, each SCI reserve PSSCH resource, therefore at least 4 PSSCH resources according to fig. 7) of the plurality of reserved PSSCH resources (see, fig. 10, semi-persistent transmission of the SCSI-RS and the subsequent SL radio transmission controlled based on the SCSI-RS between UE2 and UE3 in semi-persistent PSSCH resource, par 0003, 0061, 0104).

Regarding claim 32 (Currently Amended), ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), wherein:
the reservation in the first stage SCI (see, fig. 7, UE2 sends SCI to UE1 as negotiation corresponding to first stage SCI (response can be equated to second stage SCI), par 0073 and 0103-0104) further indicates an assignment of a third PSSCH resource (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device. Noted further, UE2 sends/receives SCI to/from each of UE1 and UE3, each SCI reserve PSSCH resource, therefore at least 4 PSSCH resources according to fig. 7) of the plurality of reserved PSSCH resources for a third sidelink transmission from the first wireless communication device (see, fig. 7, UE2, par 0103) to the second wireless communication device (see, fig. 7, UE2 sends SCI to UE1 as negotiation corresponding to first stage SCI (response can be equated to second stage SCI) to reserve PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104); and 
the method further comprises:
transmitting, to the second wireless communication device (see, fig. 7, UE3, par 0103), the third sidelink transmission (see, semi-persistent resource allocation in mode 4 by re-used resource for SL transmission, par 0061) using the third PSSCH resource (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device. Noted further, UE2 sends/receives SCI to/from each of UE1 and UE3, each SCI reserve PSSCH resource, therefore at least 4 PSSCH resources according to fig. 7) of the plurality of reserved PSSCH resources (see, fig. 10, semi-persistent transmission of the SCSI-RS and the subsequent SL radio transmission controlled based on the SCSI-RS between UE2 and UE3 in semi-persistent PSSCH resource, par 0003, 0061, 0104).

Regarding claim 33 (Currently Amended), ASHRAF’962 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein: 
the reservation in the first stage SCI (see, fig. 7, UE2 sends SCI to UE1 as negotiation corresponding to first stage SCI (response can be equated to second stage SCI), par 0073 and 0103-0104) further indicates an assignment of a third PSSCH resource (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device. Noted further, UE2 sends/receives SCI to/from each of UE1 and UE3, each SCI reserve PSSCH resource, therefore at least 4 PSSCH resources according to fig. 7) of the plurality of reserved PSSCH resources for a third sidelink transmission from the apparatus (see, fig. 7, UE2, par 0103) to the second wireless communication device (see, fig. 7, UE2 sends SCI to UE1 as negotiation corresponding to first stage SCI (response can be equated to second stage SCI) to reserve PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104); and
the apparatus (see, fig. 21, UE 20, par 0190) is further configured to: transmit, to the second wireless communication device (see, fig. 7, UE3, par 0103), the third sidelink transmission (see, semi-persistent resource allocation in mode 4 by re-used resource for SL transmission, par 0061) using the third PSSCH resource (see, fig. 7, UE2 sends UE3 the SCI through negotiation process including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions, par 0003, 0073 and 0103-0104. Noted, UE2 can be equated to first wireless communication device. Noted further, UE2 sends/receives SCI to/from each of UE1 and UE3, each SCI reserve PSSCH resource, therefore at least 4 PSSCH resources according to fig. 7) of the plurality of reserved PSSCH resources (see, fig. 10, semi-persistent transmission of the SCSI-RS and the subsequent SL radio transmission controlled based on the SCSI-RS between UE2 and UE3 in semi-persistent PSSCH resource, par 0003, 0061, 0104).


Claims 8-9, 13-14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over ASHRAF’962 in view of Hahn’264, and further in view of  PANTELEEV’264 as applied to claims 1 and 15 respectively above, and further in view of Li et al (US 20210219268 A1, PCT Priority Date: Jul 08, 2019).

Regarding claim 8 (Currently Amended), ASHRAF’962 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), wherein the method further comprises.
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: transmitting, by the first wireless communication device, a SCI indicating an acknowledgement/negative-acknowledgement (ACK/NACK) for the second sidelink transmission.

However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses: transmitting, by the first wireless communication device (see, receiving vehicle UE, par 0388), a SCI (see, feedback SCI “SCI_FB1”, par 0388) indicating an acknowledgement/negative-acknowledgement (ACK/NACK) for the second sidelink transmission (see, fig. 11, receiving vehicle UE sends HARQ ACK/NACK feedback on feedback SCI “SCI_FB1” for the unicast data transmission on NR-PSSCH1, par 0388. Noted, SCI2 and data broadcast on NR-PSSCH2 considered as first sidelink transmission which broadcast in several sidelinks as shown in fig. 10a).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’268 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to allocate resources for broadcast, multicast and unicast within different BWPs of a sidelink operation band using different numerologies (par 0386).

Regarding claim 9 (Currently Amended), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the method of claim 5 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: receiving, by the first wireless communication device, a SCI indicating at least one of a scheduling request (SR) or a buffer status report (BSR) based on the reservation.

However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses: receiving, by the first wireless communication device (see, fig. 10B step 3A, leader UE other than a transmitting or receiving UE, par 0269), a SCI indicating at least one of a scheduling request (SR) or a buffer status report (BSR) based on the reservation (see, leader UE receives scheduling request from a transmitting or receiving UE to request for resource via c new formatted SCI on NR-PSCCH, par 0269. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’268 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to local scheduling resources by a lead (e.g. RSU as a coordinator or lead in a proximity group, a platoon lead, etc.) as a scheduler (par 0261).


Regarding claim 13 (Original), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: 
detecting, by the first wireless communication device, an indication of a fourth wireless communication device reserving a third PSSCH resource; and 
refraining, by the first wireless communication device, from transmitting in the third PSSCH resource in response to the detecting.
	
However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses:
detecting, by the first wireless communication device (see, fig. 1E, any UE other than UE v1, UE v2 and UE v3, par 0096, 0156-0158. Noted, there are 6 WTRUs A-F shown in fig. 1E), an indication (see, fig. 5, SCI sent by UE v3, par 0158) of a fourth wireless communication device (see, fig. 5, UE v3, par 0158) reserving a third PSSCH resource (see, UE (other than UE v1, UE v2 and UE v3) receives one SCI from each of UE v1, UE v2 and UE v3 to indicate corresponding scheduled or reserved or pre-empted NR-PSSCH resources, par 0134, 0156-0158. Noted, each of UE v1, V2 and V3 reserves different PSSCH resource and therefore first to third PSSCH resources applies); and 
refraining, by the first wireless communication device, from transmitting in the third PSSCH resource (see, PSSCH resource indicated by SCI from UE v3, par 0156-0158) in response to the detecting (see, fig. 16 step 3, UE extracts the exact used and reserved PSSCH resources within sensing window by decodes all the SA SCIs in the sensing window, then selects available resources required by its data transmission(s), par 0156-0158, 0423. Noted, available resources refer to other resources not being used or reserved).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’268 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to perform periodic and aperiodic data transmissions over share resource pools with sensing procedure (par 0417).


Regarding claim 14 (Currently Amended), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: 
detecting an indication from a fourth wireless communication device reserving a third PSSCH resource; 
monitoring for a transmission in the second PSSCH resource in response to the detecting; and 
transmitting, by the first wireless communication device, a sidelink communication using the third PSSCH resource in response to a determination that no transmission is detected in the third PSSCH resource from the monitoring.
However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses:
detecting an indication (see, fig. 5, SCI sent by UE v3, par 0158) from a fourth wireless communication device (see, fig. 5, UE v3, par 0158) reserving a third PSSCH resource (see, UE (other than UE v1, UE v2 and UE v3) receives one SCI from each of UE v1, UE v2 and UE v3 to indicate corresponding scheduled or reserved or pre-empted PSSCH resources, par 0134, 0156-0158. Noted, each of UE v1, V2 and V3 reserves different PSSCH resource and therefore first to third PSSCH resources applies); 
monitoring for a transmission in the second PSSCH resource in response to the detecting (see, fig. 16, any UE (other than UE v1, UE v2 and UE v3) senses resources used and/or resources reserved in the sensing window by combining the results from decoded SA-SCIs, measurements of NR-PSCCH and/or NR-PSSCH, and energy measurements SL-RSSI of NR-PSCCH and/or NR-PSSCH, par 0422-0425. Noted, each of UE v1, V2 and V3 reserves different PSSCH resource and therefore first to third PSSCH resources applies, par 0156-0158); and 
transmitting, by the first wireless communication device (see, fig. 1E, any UE other than UE v1, UE v2 and UE v3, par 0096, 0156-0158. Noted, there are 6 WTRUs A-F shown in fig. 1E), a sidelink communication using the third PSSCH resource (see, reserved resource indicated in SCI by UE-v3 for scheduled or reserved or pre-empted PSSCH resources, par 0134, 0158. Noted, each of UE v1, V2 and V3 reserves different PSSCH resource and therefore first to third PSSCH resources applies, par 0156-0158) in response to a determination that no transmission is detected in the third PSSCH resource from the monitoring (see, fig. 16 step 3-4-5, transmitting a new data by selecting resource from available PSSCH resources based on sensing result within sense window, par 0427-0428. Noted, resource usage determined by measuring of SL-RSRP, SL-RSSI, a channel busy ratio, or a channel occupancy ratio, par 0134).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’268 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to perform periodic and aperiodic data transmissions over share resource pools with sensing procedure (par 0417).


Regarding claim 25 (Currently Amended), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), further comprising: a processor (see, fig. 21, processors 2150, par 0192) configured to.
 The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: 
detect an indication of a fourth wireless communication device reserving a third PSSCH resource; and 
refrain from transmitting in the third PSSCH resource in response to the detection.
	
However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses:
detect an indication (see, fig. 5, SCI sent by UE v3, par 0158) of a fourth wireless communication device (see, fig. 5, UE v3, par 0158) reserving a third PSSCH resource (see, UE (other than UE v1, UE v2 and UE v3) receives one SCI from each of UE v1, UE v2 and UE v3 to indicate corresponding scheduled or reserved or pre-empted NR-PSSCH resources, par 0134, 0156-0158. Noted, each of UE v1, V2 and V3 reserves different PSSCH resource and therefore first to third PSSCH resources applies); and 
refrain from transmitting in the third PSSCH resource (see, PSSCH resource indicated by SCI from UE v3, par 0156-0158) in response to the detection (see, fig. 16 step 3, UE extracts the exact used and reserved PSSCH resources within sensing window by decodes all the SA SCIs in the sensing window, then selects available resources required by its data transmission(s), par 0156-0158, 0423. Noted, available resources refer to other resources not being used or reserved).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Li’268 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to perform periodic and aperiodic data transmissions over share resource pools with sensing procedure (par 0417).


Regarding claim 26 (Original), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), further comprising: a processor (see, fig. 21, processors 2150, par 0192) configured to, wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to.
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: 
detect an indication from a fourth wireless communication device reserving a third PSSCH resource; and
monitor for a transmission in the second resource in response to the detection, 
transmit a sidelink communication using the third PSSCH resource in response to a determination that no transmission is detected in the third PSSCH resource from the monitoring.

However Li’268 from the same field of endeavor (see, fig.1E, Communications system 111 including a plurality of WTRUs, a BS, V2X server 124 and a plurality of RSUs, par 0096) discloses:
detect an indication (see, fig. 5, SCI sent by UE v3, par 0158) from a fourth wireless communication device (see, fig. 5, UE v3, par 0158) reserving a third PSSCH resource (see, UE (other than UE v1, UE v2 and UE v3) receives one SCI from each of UE v1, UE v2 and UE v3 to indicate corresponding scheduled or reserved or pre-empted PSSCH resources, par 0134, 0156-0158. Noted, each of UE v1, V2 and V3 reserves different PSSCH resource and therefore first to third PSSCH resources applies); and
monitor for a transmission in the second resource in response to the detecting (see, fig. 16, any UE (other than UE v1, UE v2 and UE v3) senses resources used and/or resources reserved in the sensing window by combining the results from decoded SA-SCIs, measurements of NR-PSCCH and/or NR-PSSCH, and energy measurements SL-RSSI of NR-PSCCH and/or NR-PSSCH, par 0422-0425. Noted, each of UE v1, V2 and V3 reserves different PSSCH resource and therefore first to third PSSCH resources applies, par 0156-0158); and 
transmit a sidelink communication using the third PSSCH resource (see, reserved resource indicated in SCI by UE-v3 for scheduled or reserved or pre-empted PSSCH resources, par 0134, 0158. Noted, each of UE v1, V2 and V3 reserves different PSSCH resource and therefore first to third PSSCH resources applies, par 0156-0158) in response to a determination that no transmission is detected in the third PSSCH resource from the monitoring (see, fig. 16 step 3-4-5, transmitting a new data by selecting resource from available PSSCH resources based on sensing result within sense window, par 0427-0428. Noted, resource usage determined by measuring of SL-RSRP, SL-RSSI, a channel busy ratio, or a channel occupancy ratio, par 0134).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Li’268 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to perform periodic and aperiodic data transmissions over share resource pools with sensing procedure (par 0417).

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over ASHRAF’962 in view of Hahn’264, and further in view of PANTELEEV’264 as applied to claims 1 and 15 respectively above, and further in view of Cao et al (US20210105104A1,Pro 62911208 Priority Date: Oct 04, 2019).

Regarding claim 10 (Currently Amended), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising: receiving a SCI (see, fig. 7, UE2 receives SCIs from UE1 and UE3, par 0073 and 0103-0104) comprising a second reservation indicating a second plurality of reserved PSSCH resources for a second plurality of sidelink communications (see, fig. 7, UE2 receives SCIs from UE1 and UE3 through negotiation process, each SCI including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions among UE group including UE1, UE2 and UE3, par 0003, 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103).
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: transmitting an indication indicating that there is no sidelink transmission in a third PSSCH resource of the second plurality of reserved PSSCH resources, the third PSSCH resource reserved for the first wireless communication device.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses: transmitting an indication indicating that there is no sidelink transmission in a third PSSCH resource (see, up to k-1 PSSCH frequency resources, and k= [1, 2, 3, 4], par 0155, 0176, 0307) of the second plurality of reserved PSSCH resources (see, transmitting UE sends out indication/notification to release reserved retransmission sidelink PSSCH resources, par 0135 and 0148. Noted, a plurality of TX UE in fig. 2, and therefore each TX UE reserves a plurality of PSSCH resources), the third PSSCH resource (see, up to k-1 PSSCH frequency resources, and k= [1, 2, 3, 4], par 0155, 0176, 0307) reserved for the first wireless communication device (see, up to k-1 (k= [1, 2, 3, 4]) retransmission sidelink PSSCH resources reserved by transmitting UE, par 0135 and 0148, 0155, 0176, 0307).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Cao’104 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 11 (Currently Amended), ASHRAF’962 modified by Hahn’264 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising: transmitting, to the second wireless communication device (see, fig. 7, UE3, par 0102), a SCI (see, fig. 7, UE2 receives SCIs from UE1 and UE3 corresponding to first reservation and second reservation, par 0073 and 0103-0104) comprising a second reservation indicating a second plurality of reserved PSSCH resources (see, a plurality of TX UEs in fig. 2, and therefore each TX UE reserves a plurality of PSSCH resource, par 0148) for a second plurality of sidelink communications (see, fig. 7, UE2 sends SCIs to UE1 and UE3 through negotiation process, each SCI including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions among UE group including UE1, UE2 and UE3, par 0003, 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103).
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: 
receiving, by the first wireless communication device, an indication indicating that there is no sidelink transmission in at least a third PSSCH resource of the second plurality of reserved PSSCH resources; and 
transmitting a repeat of the indication.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses:
receiving, by the first wireless communication device (see, transmitting UE, par 0148), an indication (see, ACK indicating successful delivery of transmitted TB1 as sign of no retransmission, par 0148) indicating that there is no sidelink transmission in at least a third PSSCH resource (see, up to k-1 PSSCH frequency resources, and k= [1, 2, 3, 4], par 0155, 0176, 0307) of the second plurality of reserved PSSCH resources (see, transmitting UE receives an ACK indicating successful delivery of transmitted TB1 as sign of no retransmission and releases the previously reserved resources, par 0148); and 

transmitting a repeat of the indication (see, transmitting UE sends out indication/notification to release reserved retransmission sidelink resources after receiving ACK indicating prior transmission or retransmission was successful, par 0135 and 0148. Noted, indication/notification to release reserved retransmission sidelink resources corresponds to repeat of ACK which is the indication of release reserved retransmission sidelink resource).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Cao’104 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 12 (Currently Amended), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the method of claim 1 (see, fig. 1, SL communications among UEs in wireless communication network, par 0057-0059), further comprising.
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: 
detecting an indication indicating that there is no sidelink transmission in a reserved PSSCH resource; and 
transmitting a sidelink communication using the reserved PSSCH resource in response to the detecting.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses:
detecting an indication (see, received ACK indicates resources reserved for retransmission have been released by the transmitting UE and thus no retransmission, par 0249) indicating that there is no sidelink transmission in a reserved PSSCH resource (see, sensing UE determines that PSSCH resources reserved for retransmission have been released by the transmitting UE and thus no retransmission based on received ACK for unicast transmission, par 0249, 0307); and 
transmitting a sidelink communication using the reserved PSSCH resource in response to the detecting (see, sensing UE does not need to avoid using the particular reserved PSSCH resources being released for its own transmissions, par 0249, 0307).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Cao’104 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).


Regarding claim 22 (Currently Amended), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to: receive a SCI (see, fig. 7, UE2 receives SCIs from UE1 and UE3, par 0073 and 0103-0104) comprising a second reservation indicating a second plurality of reserved PSSCH resources for a second plurality of sidelink communications (see, fig. 7, UE2 receives SCIs from UE1 and UE3 through negotiation process, each SCI including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions among UE group including UE1, UE2 and UE3, par 0003, 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103).
 The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: transmit an indication indicating that there is no sidelink transmission in a third PSSCH resource of the second plurality of reserved PSSCH resources, the third PSSCH resource reserved for the apparatus.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses: transmit an indication indicating that there is no sidelink transmission in a third PSSCH resource (see, up to k-1 PSSCH frequency resources, and k= [1, 2, 3, 4], par 0155, 0176, 0307) of the second plurality of reserved PSSCH resources (see, transmitting UE sends out indication/notification to release reserved retransmission sidelink PSSCH resources, par 0135 and 0148. Noted, a plurality of TX UE in fig. 2, and therefore each TX UE reserves a plurality of PSSCH resources), the third PSSCH resource (see, up to k-1 PSSCH frequency resources, and k= [1, 2, 3, 4], par 0155, 0176, 0307) reserved for the apparatus (see, up to k-1 (k= [1, 2, 3, 4]) retransmission sidelink PSSCH resources reserved by transmitting UE, par 0135 and 0148, 0155, 0176, 0307).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Cao’104 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 23 (Currently Amended), ASHRAF’962 modified by Hahn’264 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to: transmit, to the second wireless communication device (see, fig. 7, UE3, par 0102), a SCI (see, fig. 7, UE2 receives SCIs from UE1 and UE3 corresponding to first reservation and second reservation, par 0073 and 0103-0104) comprising a second reservation indicating a second plurality of reserved PSSCH resources (see, a plurality of TX UEs in fig. 2, and therefore each TX UE reserves a plurality of PSSCH resource, par 0148) for a second plurality of sidelink communications (see, fig. 7, UE2 sends SCIs to UE1 and UE3 through negotiation process, each SCI including a SCSI-RS SA indicates reserved PSSCH resources for SCSI-RS transmissions and SL transmissions among UE group including UE1, UE2 and UE3, par 0003, 0073 and 0103-0104. Noted, SCSI-RS and SL transmission share the same frequency resources (par 0068), any one of UE receives the control information from the access node 100 and then propagate it to another UE, par 0103).
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: 
receive an indication indicating that there is no sidelink transmission in at least a third PSSCH resource of the second plurality of reserved PSSCH resources; and 
transmit a repeat of the indication.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses:
receive an indication (see, ACK indicating successful delivery of transmitted TB1 as sign of no retransmission, par 0148) indicating that there is no sidelink transmission in at least a third PSSCH resource (see, up to k-1 PSSCH frequency resources, and k= [1, 2, 3, 4], par 0155, 0176, 0307) of the second plurality of reserved PSSCH resources (see, transmitting UE receives an ACK indicating successful delivery of transmitted TB1 as sign of no retransmission and releases the previously reserved resources, par 0148); and 
transmit a repeat of the indication (see, transmitting UE sends out indication/notification to release reserved retransmission sidelink resources after receiving ACK indicating prior transmission or retransmission was successful, par 0135 and 0148. Noted, indication/notification to release reserved retransmission sidelink resources corresponds to repeat of ACK which is the indication of release reserved retransmission sidelink resource).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Cao’104 into that of ASHRAF’962 modified by Hahn’264 and PANTELEEV’264. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).

Regarding claim 24 (Currently Amended), ASHRAF’962 modified by Hahn’264 and PANTELEEV’264 discloses the apparatus of claim 15 (see, fig. 21, UE performing SL communications in wireless communication network, par 0057-0059 and 0190), further comprising: a processor (see, fig. 21, processors 2150, par 0192) configured to, wherein the transceiver (see, fig. 21, radio interface(s) 2110, par 0191) is further configured to. 
The combination of ASHRAF’962, Hahn’264 and PANTELEEV’264 discloses all the claim limitations but fails to explicitly teach: 
detect an indication indicating that there is no sidelink transmission in a reserved PSSCH resource, 
transmit a sidelink communication using the reserved PSSCH resource in response to the detection.

However Cao’104 from the same field of endeavor (see, fig. 2, SL communication resource sensing and reservation method, par 0264) discloses:
detect an indication (see, received ACK indicates resources reserved for retransmission have been released by the transmitting UE and thus no retransmission, par 0249) indicating that there is no sidelink transmission in a reserved PSSCH resource (see, sensing UE determines that PSSCH resources reserved for retransmission have been released by the transmitting UE and thus no retransmission based on received ACK for unicast transmission, par 0249, 0307), 
transmit a sidelink communication using the reserved resource in response to the detection (see, sensing UE does not need to avoid using the particular reserved PSSCH resources being released for its own transmissions, par 0249, 0307).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Cao’104 into that of ASHRAF’962 modified by Hahn’264. The motivation would have been to mitigate against collisions by excluding transmission resources from a pool of candidate resources (par 0117).


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hedayat et al (US20210392618A1, Priority Date: Oct 03, 2019) discloses: WTRU may reduce the modulation and coding scheme (MCS),  such as by reducing the modulation and/or increasing the coding rate of the information being transmitted. Reducing the MCS may result in the need for additional resources per transmission (par 0112), A receiving WTRU may be engaged in ALL communications with an initiating (e.g., transmitting) WTRU and may send a control channel transmission to the initiating WTRU to suggest alternative attributes for a communication (par 0116), The re-broadcasting/relaying the preemption message may reduce or minimize any delays associated with delivering a number (e.g., a large number) of pre-emption messages to WTRUs, which may be part of a group or platoon (par 0147), A relay WTRU may send preemption information received from a source (e.g., network or source WTRU) to a target WTRU (par 0148), WTRU2 or WTRU set 2 may monitor BPM transmission resources on behalf of WTRU1 based on receiving the implicit and/or explicit configuration (e.g., indication) from the target WTRU or WTRU1 (par 0180), WTRUs that choose a resource from the partition for periodic transmissions may share information with other WTRUs regarding the periodicity of their respective transmission (par 0264).
 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473  

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473